FILED
                            NOT FOR PUBLICATION                             JUN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50151

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00456-CAS

  v.
                                                 MEMORANDUM*
XAVIER CANO, a.k.a. Xavier Edgardo
Cano, a.k.a. Javier,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted June 10, 2013**

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Xavier Cano appeals from the district court’s judgment and challenges the

70-month sentence imposed following his guilty-plea conviction for possession

with intent to distribute and distribution of methamphetamine, in violation of 21


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967), Cano’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Cano the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Cano waived his right to appeal five specified issues related to his sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the appeal waiver or as to

any sentencing issue that would be outside the scope of the appeal waiver.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     12-50151